Me. Peesiding Justice Smith delivered the opinion of the court. The only question presented. cn this appeal is the sufficiency of appellant’s bill of complaint to entitle it to the relief prayed. Under the chancery practice in this state, a motion to1 dismiss a bill in equity may be made properly by the defendant on the ground that there is no equity apparent on the face of the bill, or that the court had no jurisdiction, though such is not the generally approved chancery practice. In such cases tne motion is treated as a general demurrer, admitting all the facts well pleaded by the bill. A bill will never be dismissed upon such a motion, unless it is clear that no amendment can help it. Such is the necessary result of treating the-motion as a demurrer to the bill. Grimes v. Grimes, 143 Ill. 550, and cases there cited. From the record it appears that the Superior Court dismissed the bill “for want of jurisdiction in equity to grant the relief therein prayed, and for want of equity.” The first question then is-as to the jurisdiction of courts of equity to grant relief from judgments when the same rest upon the fraud of the party securing the judgment, whereby he has secured an illegal and unconscionable advantage over the party seeking relief who is free from negligence. This question has been so frequently adjudicated upon that little need here be said. In Nelson v. Rockwell, 14 Ill. 375, the court said: “Fraud is one of the broadest grounds of equity recognized by the courts, and relief may be obtained against a judgment at law, although the party might find a remedy in a court of law. It is the fraud which gives jurisdiction to this court, and the aggrieved party is not obliged to resort to another tribunal possessed of less power and appliances to ascertain the truth and grant the requisite remedy, although the other tribunal may have jurisdiction.” To the same purport are Babcock v. McCamant, 53 Ill. 214; Harding v. Hawkins, 141 id. 572. In Foote v. Despain, 87 Ill. 28, the court said: “We understand the rule to be well settled that where a judgment has been obtained by fraud, accident or mistake, courts of equity have jurisdiction to grant a new trial at law, or otherwise relieve against the judgment," unless the party against whom the judgment has been rendered is guilty of negligence.” Without stopping to quote from other authorities or even to cite those at our hands we unhesitatingly hold thai courts of equity have jurisdiction to enjoin collection of judgments at law and grant new trials, on grounds of fraud, accident or mistake, when it would be against conscience to permit parties to enforce such judgments. The remaining question is whether the bill of complaint shows grounds for equitable relief. In the consideration of this question we must take the allegations of the bill as true. These show that appellee Baublis fairly and understandingly agreed with the appellant to release his claims against appellant for the injury, which was a fracture of one of his legs, for $100, and that he signed the release and appellant paid him the money, which he accepted, well knowing at the time that the money was paid to him by appellant in full satisfaction and discharge of all liability on its part for the injuries suffered by appellee. The bill further avers that appellee Baublis afterwards conspired with one Golubicki, who occupied the same office with the attorneys for appellee, to secure a large judgment against appellant for damages for these same injuries by swearing falsely upon the trial of the case that he (Baublis) had no recollection of having settled the case, and that he did not sign the release or receive any money from appellant in consideration thereof, and that he was unconscious at the time the release was given and the money paid; and that Baublis did so falsely testify on the trial of the cause, at the direction of said Golubicki; and that upon this false and perjured testimony alone the verdict and judgment were secured, and the affirmances thereof in this court and in the Supreme Court were had. The bill then shows that appellant diligently searched before the trial to secure evidence that Baublis signed the release and received the money when he was conscious of what he was doing and of the effect thereof, and it failed to learn or discover that Baublis had knowingly testified falsely to secure the judgment until after the affirmance thereof in the Supreme Court; that Baublis never made any statement or admission except to his co-conspirators that his testimony on the trial was false and perjured prior to April 1905, and that his co-conspirators would not divulge any such facts to appellant; but that since said affirmance Baublis has on various occasions admitted that his testimony was false, and that thé facts were not as testified to by him, and that he perjured himself pursuant to the instructions of Golubicki. The bill then gives the names of the persons to whom Baublis made the statements and admissions, and their affidavits as to such statements by Baublis are attached to the bill as exhibits. It is clear from the averments of the bill that appellee Baublis perpetrated a fraud upon appellant by means of his own perjured testimony, and that the fraud was practiced in the very matter of obtaining the judgment; and it must be regarded as perpetrated upon the court as well as upon appellant. The fraud shown could not have been litigated in the action in which the judgment was obtained, nor was it a matter of which appellant could avail itself in the court giving judgment. The case stated in the bill is thus brought squarely within the rule stated in Marine Insurance Co. v. Hodgson, 7 Cranch, 332, and Black on Judgments (2nd Ed.), sections 356 and 370, and Storey’s Equity Jurisprudence (13 Ed.), sections 879, 885, 887, 896; and Harding v. Hawkins, supra. Appellees by appearing and moving for a dismissal of the bill admitted that Baublis received the money from appellant which appellant paid to him in full settlement of his claim for damages, and that he settled his case with full knowledge of the facts and of the further fact that he was making an adjustment of his claim; and that he testified falsely on the trial at the solicitation of Golubicki, and also that all his testimony on the trial of the law case denying the execution of the release, and as to his state of unconsciousness when he received the money and executed the release was wholly false and perjured. And yet, while admitting all this, appellees ask a court of conscience to permit them to retain a judgment which was thus secured by fraud and perjury perpetrated upon the court as well as upon appellant. If a court of equity can tolerate even such a plea, and much more sustain it, the court should be renamed. Eliminating the perjured testimony, which by the demurrer is admitted to be false, the release is left in full force and effect as an absolute bar to the right to recover. Hence, by the admissions made by appellees, the judgment rests solely upon the perjured testimony. Should a court of equity by denying relief put a premium on admitted perjury? We think the proposition is monstrous. Cox v. Paxton, 17 Vesey, Jr., 329. It is urged on behalf of appellees that there must be an end to litigation; and that the alleged newly discovered evidence tends only to discredit the testimony of Baublis, and such evidence is uniformly held in this state to be insufficient even upon a motion for a new trial. On the contrary, we think the evidence is not merely cumulative, but it is independent evidence, dissimilar in kind to that offered on the trial of the case at law. It is direct evidence of admissions by appellee Baublis in conflict with-his evidence on the trial of that case. It is not impeaching evidence alone, but original evidence bearing directly upon the issue as to the settlement and release. Preston v. Otey, 88 Va. 491. If presented to the court which tried the case on a motion for a new trial, it would have been good ground for sustaining the motion. Fletcher v. People, 117 Ill. 184; Waller v. Graves, 20 Conn. 311; Andrews v. Mitchell, 92 Ga. 629. The motion to dismiss should have been overruled and the defendants required to answer. The decree is reversed and the cause is remanded. Reversed and remanded.